Citation Nr: 1046783	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to October 23, 2008, and in excess of 40 percent from 
October 23, 2008, for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
 

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which granted service 
connection for chloracne, assigning a 10 percent disability 
rating.  The Veteran was awarded an increased initial evaluation 
of 40 percent in an August 2010 rating decision, effective from 
October 23, 2008.  

In an August 2008 decision, the Board denied entitlement to an 
evaluation in excess of 10 percent for chloracne.  The Veteran 
subsequently appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  While that case was pending 
at the Court, the Veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the Veteran's claim for readjudication.  In a 
September 2009 Order, the Court granted the motion, vacated the 
Board's August 2008 decision, and remanded this case to the Board 
for readjudication.

This claim was again before the Board in April 2010, at which 
time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

The Veteran testified before a Veterans Law Judge (VLJ) who is no 
longer employed by the Board in April 2008 at a Travel Board 
hearing at the RO; a transcript is of record.  The Veteran 
indicated in January 2010 that he does not wish to appear at 
another hearing before a different VLJ, and would like his case 
to be considered on the evidence of record.



FINDINGS OF FACT

For the entire rating period on appeal, the Veteran's chloracne 
has been characterized by scars with a total area of 1,750 square 
centimeters.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 10 
percent prior to October 23, 2003, and 40 percent from October 
23, 2003, for chloracne, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes (DCs) 7829-7801 (2008 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

In May 2005, October 2005, and April 2010 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the December 2005 and August 2010 rating 
decisions, July 2006 SOC, February 2008 SSOC, and August 2010 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in March 2006 and April 2010 letters which VA sent to 
the Veteran.

The Board finds that the June 2010 VA examination which the 
Veteran had for chloracne was sufficient, because the examiner 
supported the conclusions with analysis that can be weighed 
against the other evidence of record.  Stefl v. Nicholson.  21 
Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (The Board "must be able to 
conclude that a medical expert has applied valid medical analysis 
to the significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under the criteria in effect when the Veteran filed his claim, 
Diagnostic Code (DC) 7800 provided ratings for disfigurement of 
the head, face, or neck.  Note (1) to DC 7800 provided that the 8 
characteristics of disfigurement, for purposes of rating under 38 
C.F.R. § 4.118, were: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provided that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck was 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, was rated 30 percent disabling.  A skin disorder 
of the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, was rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, was 
rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the 
auricle was to be rated under DC 6207 (loss of auricle), and 
anatomical loss of the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  
Note (3) provided that unretouched color photographs were to be 
taken into consideration when rating under these criteria.  38 
C.F.R. § 4.118 (2008). 

Diagnostic Code 7801 provided ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) were rated 10 
percent disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an 
area or areas exceeding 72 square inches (465 sq. cm.) were rated 
30 percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) were rated 40 percent disabling.  
Note (1) to Diagnostic Code 7802 provided that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, would be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provided that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provided ratings for scars, other than the 
head, face, or neck, that were superficial or that do not cause 
limited motion.  DC 7803 provided ratings for superficial 
unstable scars, and DC 7804 provided ratings for superficial, 
painful scars.  Since the highest available evaluations under DCs 
7802, 7803 and 7804 were 10 percent, which is the Veteran's 
current evaluation, they are not for application in the present 
case.  See 38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7805 provided that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118 
(2008).

On October 23, 2008, during the course of the present appeal, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were 
revised.  These revisions are applicable only to claims filed on 
or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  A Veteran previously evaluated under the previous 
criteria may request review under the revised criteria.  Id.  The 
effective date of any award under the new criteria cannot be 
earlier than October 23, 2008, the date on which the revised 
criteria went into effect.  Id.  In the present case, the Veteran 
was awarded an increased evaluation of 40 percent based on the 
revised criteria in an August 2010 rating decision, with an 
effective date October 23, 2008.

Under the revised criteria, Diagnostic Code 7800 provides an 80 
percent evaluation for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement is assigned a 30 percent evaluation.  For one 
characteristic of disfigurement, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.118 (2010).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under 38 C.F.R. § 4.118 are: 

      Scar 5 or more inches (13 or more cm.) in length. 
      Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue .
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 
      sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area 
      exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. 
      cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. 
      cm.).  38 C.F.R. § 4.118 (2010). 

Under the criteria of revised DC 7801, burn scars or scars due to 
other causes, not of the head face, or neck, that are deep and 
nonlinear, with an area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 
percent rating.  A 20 percent rating requires an area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 square 
inches (465 sq. cm.).  A 30 percent rating requires an area or 
areas of at least 72 square inches (465 sq. cm.) but less than 
144 square inches (929 sq. cm.).  A 40 percent rating requires an 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
qualifying scar is one that is nonlinear and deep, and is not 
located on the head, face, or neck.  38 C.F.R. § 4.118 (2010).

Note (1) to Diagnostic Code 7801 provides that a deep scar is one 
associated with underlying tissue damage.  Note (2) provides that 
if multiple qualifying scars are present, or if a single 
qualifying scar affects more than one extremity, or a single 
qualifying scar affects one or more extremities and either the 
anterior portion or posterior portion of the trunk, or both, or a 
single qualifying scar affects both the anterior portion and the 
posterior portion of the trunk, assign a separate evaluation for 
each affected extremity based on the total area of the qualifying 
scars that affect that extremity, assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate evaluation 
based on the total area of the qualifying scars that affect the 
posterior portion of the trunk.  The midaxillary line on each 
side separates the anterior and posterior portions of the trunk.  
Combine the separate evaluations under § 4.25.  Qualifying scars 
are scars that are nonlinear, deep, and are not located on the 
head, face, or neck.  38 C.F.R. § 4.118 (2010).

Under the criteria of revised Diagnostic Code 7802, burn scars or 
scars due to other causes, not of the head, face, or neck, that 
are superficial and nonlinear, and that involve an area of 144 
square inches (929 sq. cm.) or greater, warrant a 10 percent 
rating.  Ten percent is the only rating assignable under revised 
Diagnostic Code 7802.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 (2010).

Under the criteria of revised Diagnostic Code 7804, one or two 
scars that are unstable or painful on examination warrant a 10 
percent rating.  A 20 percent rating requires three or four scars 
that are unstable or painful.  A 30 percent rating requires five 
or more scars that are unstable or painful.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  If one or more scars are both unstable and 
painful, 10 percent is to be added to the evaluation that is 
based on the total number of unstable or painful scars.  Scars 
evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may 
also receive an additional evaluation under this Diagnostic Code, 
when applicable.  38 C.F.R. § 4.118 (2010).

Under the criteria of revised DC 7805, any disabling effects of 
other scars (including linear scars), and other effects of scars 
evaluated under DCs 7800, 7801, 7802, and 7804 not considered in 
a rating provided under DCs 7800-7804 are to be evaluated under 
an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

Since the date of the Veteran's claim for service connection, 
chloracne has been addressed in Diagnostic Code 7829, which 
provides for the following ratings: a zero percent rating for 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent; a 10 percent rating for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or deep acne other than on the face 
and neck; and a maximum rating of 30 percent for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent or 
more of the face and neck.  38 C.F.R. § 4.118 (2010).

VA treatment records show that in June 2005 three cysts were 
surgically removed from the Veteran's back.

At a November 2005 VA examination, the Veteran reported that his 
cysts would intermittently become inflamed and would require 
incision and drainage.  This had occurred on more than 20 
occasions; most recently he had had two cyst excisions in May 
2005 and three in June 2005.  The primary distribution of the 
lesions were on his back, armpits, and postauricular bilaterally.  
No topical or systemic treatments had been tried since he was 
treated with Accutane around 1973.  An evaluation of the skin 
revealed approximately 100 open comedones and approximately 20 
cysts manifesting as subcutaneous modules, with a central punctum 
over the back.  The cysts were both superficial and deep (pus 
filled).  The bilateral armpits had numerous open comedones.  
Retroauricularly there were several open comedones and small 
subcutaneous nodules without erythema and central punctum.  There 
was scarring and pitting over the back.  One to two percent of 
the exposed body surface and approximately 27 percent of the 
total body surface was involved.  The exposed area was not 
disfiguring because it was concealed by the Veteran's scalp hair.  
The VA examiner diagnosed the Veteran with chloracne.  Color 
photographs of the Veteran's skin were included with the 
examination.

January 2007 VA treatment notes show that an abscess on the 
Veteran's back was drained.  A physician noted that the Veteran 
had hundreds of comedones on his back.  At February 2007 
treatment the Veteran had several double open comedones and 
dilated pores on his upper back, five to ten well-circumscribed 
dermal nodules on his upper back, some with puncta, and no 
surrounding erythema, and a circumscribed nodule on his right 
buttock.  In March 2007 five epidermal inclusion cysts were 
surgically removed from the Veteran's back.  He was prescribed 
Retin-A 0.1 percent cream in April 2007.

The Veteran underwent a VA examination in July 2007 at which it 
was noted that he had recurring pustules of acne on his neck, 
back, and buttocks and on the posterior aspect of his leg.  The 
physician wrote that the Veteran had "too numerous to count" 
pitting scars and follicular cysts along the back of the neck and 
just beyond the back and the posterior aspect of his thighs and 
buttocks.  There was no active erythema or discharge.  The 
physician found that 40 percent of the Veteran's total body 
surface and 10 percent of his exposed body surface are affected.  
He diagnosed the veteran with chloracne.

N.M., the Veteran's sister, wrote in April 2008 that the 
Veteran's acne has been painful and embarrassing for him.

At November 2008 VA treatment it was noted that, the day before, 
an inflamed cyst had burst open and the Veteran drained it with a 
needle.  The Veteran reported at the treatment that he had 
another painful cyst above the draining cyst, and that he had not 
been taking Doxycycline because he did not receive the refill.  
It was noted that there was a quarter-sized annular draining in 
the area of the left upper back.  In February 2009 the Veteran 
sought VA emergency treatment for back pain after an abscess had 
ruptured.  Later in February 2009, an abscess on the Veteran's 
back was redressed.

VA treatment notes indicate that the Veteran had an abscess 
redressed on his back.  It was noted at July 2009 treatment that 
there were innumerable nodules as well as cystic acne.  A lesion 
was drained of "copious amounts of a cottage cheese-appearing, 
foul smelling substance."  The Veteran said that it had smelled 
like that before.  It was noted that the Veteran had innumerable 
firm cystic like lesions on his dorsal surface for the past 40 
years and that a few hundred lesions had been lanced and 
expressed.  At VA dermatology treatment later in July 2009 it was 
noted that the Veteran had been using retin A, BP wash, and 
Doxycycline until three months ago and that he stopped because he 
was going on vacation and was going to be outdoors.  He was to 
restart on these medications.
 
The Veteran had a VA examination in June 2010 at which he 
estimated having incisions and drainage of large cytic lesions 
four or five times per year.  Large lesions or cysts cause him 
pain when touched or when they need drainage.  The cysts can get 
infected, requiring incision and drainage.  The last lesion that 
required incision and drainage was in July 2009, and he said the 
only parts of his body that do not get the lesions are the dorsal 
and palmar surfaces of the hands and feet, the anterior thigh and 
legs, and the upper and lower arms.  There are lesions in the 
armpits that need incision and drainage as well as scars.  The 
examiner observed that the Veteran has scars in areas where there 
are still acne lumps and blackheads.  There is no tenderness from 
scars except from right scrotal scars, and the tenderness occurs 
when the cysts get large.  The Veteran indicated that the 
frequency of breakouts and affected areas has been the same "for 
years."  The examiner noted that the condition is a mixture of 
raised papules, pinpoint blackheads, and pitted lesions, and said 
it is not clinically possible to separate out each individual 
component in a given area.

On examination the scalp was noted to have no lesions or scars.  
Anterior to the right ear is a black nevi that is not due to 
acne.  The right cheek has three light brown raised lesions due 
to acne that total of 0.5 cm. squared.  Less than 1 percent of 
exposed area and 0.1 percent of total area is affected.  The 
anterior of the neck has 0.9 cm. squared of area affected, which 
is 0.5 percent of total exposed area and 0.1 percent of total 
area.  The only deep part on the neck is a pitted area on the 
lateral edge, which does not have any limited motion.  The scar 
is nontender.  The posterior of the neck has 6 discreet 
blackheads, and no cystic lesions or paupules or scars are 
appreciated.  The total area affected on the posterior neck is 
0.5 percent of total exposed area and 0.l percent of total area.  
The examiner noted that the face, anterior neck and upper chest 
have telangiectasia (chronic sun exposure changes) that is not 
due to acne.

The posterior of the torso has a mixture of "too-numerous-to-
count blackheads with or without pitting, hypopigmented scars and 
papules."  There are areas of prior acne that have scars and new 
lesions surrounding them.  The affected areas apply to both the 
acne and scarring, and it is not possible to accurately 
distinguish between the two.  The total affected surface area is 
10 percent of the upper posterior back, 1 percent of the 
bilateral axilla, three percent of the bilateral buttocks and 
posterior back, and one percent of the lower anterior abdomen and 
groin.  The area affected the scars is 1,750 cm. squared.  There 
is no limited range of motion or tenderness from any of the 
scars.

There are no acne lesions or scars on the anterior chest and the 
rest of the anterior abdomen or pelvic region.  Furthermore, 
there are no anal lesions.  There is a nontender linear scar on 
the right scrotal sac that is 2.5 cm. in length.  It is not deep 
and does not cause limitation of motion.  The right posterior 
knee has 1 pitted lesion less than 2 mm. in length and three 
blackheads.  The left posterior knee has a 0.8 cam squared 
brownish plaque scar on the lateral lower thigh.

Other scars not related to acne are multiple hypopigmented oblong 
areas on the arms that the Veteran stated are from welding, a 
right shoulder scar from surgery, and a left shoulder scar from 
surgery.  The non-acne related scars are not tender or deep, and 
there is not limitation of motion or evidence of underlying soft 
tissue loss.  The total body area affected by chloracne is 16 
percent and the total exposed area is no more than 2 percent.  

Reviewing the evidence of record under the criteria in effect 
prior to October 23, 2008, the record does not show that 40 
percent or more of the Veteran's neck and face was affected by 
deep acne, as required for a 30 percent evaluation, the next 
highest available under Diagnostic Code 7829.  See 38 C.F.R. 
§ 4.118 (2008).  As allowed by DC 7829, a rating in excess of 10 
percent is potentially available to the Veteran under DC 7800, 
disfigurement of the head, face or neck and DC 7801, scars other 
than head, face, or neck that are deep or that cause limited 
motion.  However, the record does not show that the Veteran had 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature of paired set of features or two or 
three characteristics of disfigurement, as required by Diagnostic 
Code 7800, deep scars (ones associated with underlying tissue 
damage), or scars that cause limited motion as required by DC 
7801.  See id.  The Board notes that the November 2005 and June 
2010 VA examiners did not find that the Veteran's scars were deep 
or cause limitation of motion.  Furthermore, the treatment notes 
do not indicate deep scars or limitation of motion due to scars.

The Veteran's representative requested that the Veteran's 
chloracne be evaluated under Diagnostic Code 7816, psoriasis, or 
Diagnostic Code 7817, exfoliative dermatitis (erythroderma).  The 
Board notes that the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such factors 
as the veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the present case, 
none of the VA examiners or treating providers has determined 
that the Veteran has symptoms or a diagnosis of psoriasis or 
exfoliative dermatitis.  Therefore, DCs 7816 and 7817 are not 
applicable for rating the Veteran's skin condition.  Prior to 
October 28, 2008, evaluations in excess of 10 percent were not 
available under DCs 7802, 7803, and 7804.  38 C.F.R. § 4.118 
(2008).  Diagnostic Code 7805 did not apply because there was no 
limitation of function of the affected parts.  See id.  
Furthermore, there are no other diagnostic codes that were 
applicable.  Therefore, the Veteran is not entitled to an 
evaluation in excess of 10 percent prior to October 23, 2008.

The Board also finds that the Veteran is not entitled to an 
evaluation in excess of 40 percent under the criteria that have 
been effect for rating chloracne since October 23, 2008.  He does 
not qualify for an evaluation of 50 percent under Diagnostic Code 
7800 because there is not visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or four or five characteristics of 
disfigurement.  Evaluations in excess of 40 percent are not 
available under DCs 7801, 7802, 7804, and 7829, and DC 7803 has 
been eliminated.  38 C.F.R. § 4.118 (2010).  Furthermore, there 
are no other diagnostic codes that are applicable in the present 
claim.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for 
either the period prior to or since October 23, 2008.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  At the November 2005 
VA examination, the Veteran reported that he had not missed any 
days of work due to his skin condition before he retired in July 
2004.  The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order for either the period prior to or since October 23, 2008.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
chloracne prior to October 23, 2008, and in excess of 40 percent 
from October 23, 2008, is denied.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


